       Case 8-20-71624-ast             Doc 14       Filed 04/17/20     Entered 04/17/20 12:59:46




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 CENTRAL ISLIP DIVISION
 ------------------------------------------------------------------X     Chapter 11
 IN RE:
                                                                         CASE NO.: 8-20-71624
 CORNELL ST HEMPSTEAD LLC

 Debtor.

 ------------------------------------------------------------------X

          I, Yonel Devico, being of lawful age and being first duly sworn on oath, states and deposes

as follows:

          1.      I am over 18 years of age and I have personal knowledge of the facts in this

Affidavit. I am a Member of the Debtor Cornell St Hempstead LLC. As such, I am authorized to

make this Affidavit.

          2.      The purpose of this affidavit is in order to comply with E.D.N.Y. Local Rule 1007-

4.

          3.      The Debtor is a small business debtor within the meaning of Bankruptcy Code §

101(51D). See E.D.N.Y. Local Rule 1007-4(a)(i).

          4.      The Debtor is not a single asset real estate debtor within the meaning of Bankruptcy

Code § 101(51B). See E.D.N.Y. Local Rule 1007-4(a)(ii)

          5.      The nature of Debtor’s business is the management of the property known as 157

Cornell St, Hempstead, New York 11550 (the “Property”). See E.D.N.Y. Local Rule 1007-

4(a)(iii). This bankruptcy was filed to reorganize the debt purportedly secured against the Property.

See id.

          6.      The sole member of the Debtor is Yonel Devico with an address of 1688 Meridian

Avenue, 6th Floor, Miami Beach, Florida 33139. See E.D.N.Y. Local Rule 1007-4(a)(v).


                                                          1
      Case 8-20-71624-ast      Doc 14        Filed 04/17/20   Entered 04/17/20 12:59:46




       7.     The only unsecured claim is disputed, partially secured and allegedly held by

Deutsche Bank Nation Trust Company, As Trustee for Long Beach Mortgage Loan Trust 2005-3

(“DBNTC”). See E.D.N.Y. Local Rule 1007-4(a)(vi). The total amount of this unsecured claim is

unknown at this time because it is contingent on the value of the Property as determined by this

Court. DBNTC’s contact information is 1761 E St Andrew Santa Ana, California 92705.

       8.     The only secured claim is disputed, partially unsecured and allegedly held by

Deutsche Bank Nation Trust Company, As Trustee for Long Beach Mortgage Loan Trust 2005-3

(“DBNTC”). See E.D.N.Y. Local Rule 1007-4(a)(vii). DBNTC’s contact information is 1761 E St

Andrew Santa Ana, California 92705. The value of the Property is approximately $120,000.00.

       9.     The Debtor’s sole asset is the Property. See E.D.N.Y. Local Rule 1007-4(a)(viii).

The Debtor’s sole liability is the disputed claim arising from the mortgage allegedly held by

DBNTC. This claim is purportedly in the amount of $424,140.96.

       10.    The sole insurance policy held by the Debtor concerns the Property. See E.D.N.Y.

Local Rule 1007-4(a)(xviii). The insurer is Lloyds of London. The policy period is from March

20, 2020 to March 20, 2021.

       11.    The debtor is working to establish a debtor in possession bank account. See

E.D.N.Y. Local Rule 1007-4(a)(xix)

Dated: 4/17/2020

                                                     CORNELL ST HEMPSTEAD LLC

                                              By:    Yonel Devico
                                                     ________________________
                                              Name: Yonel Devico
                                              Title: Member



STATE OF FLORIDA                     )
                                     ) ss.

                                                 2
      Case 8-20-71624-ast       Doc 14     Filed 04/17/20     Entered 04/17/20 12:59:46




COUNTY OF MIAMI DADE                 )



       On ____________________ , 2020, before me, _____________________, a Notary Public

in and for said County and State, personally appeared ___________________, who is personally

known to me to be the person whose name is subscribed to the within instrument and

acknowledged to me that he executed the same in his authorized capacity, and that by his signature

on the instrument the person, or the entity upon behalf of which the person acted, executed the

instrument.

My Commission Expires:

                                                              Notary Public

       [NOTARY SEAL]




                                                3
